Opinion issued December 5, 2013




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-13-00751-CR
                                   ____________

                CHRISTOPHER DAIDE LEVERON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1360798


                          MEMORANDUM OPINION

      Counsel for appellant, Christopher Daide Leveron, has filed a motion to

dismiss the appeal. The motion attaches a letter signed by appellant indicating he

no longer wishes to pursue this appeal, which we find in compliance with Texas
Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                   PER CURIAM

Panel consists of Justices Jennings, Sharp and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2